Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 1 of 14 PageID #: 249




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 ENDOBOTICS, LLC,                                 )
                                                  )
                  Plaintiff,                      )
                                                  )
    v.                                            ) C.A. No. 19-381-CFC
                                                  )
 MEDROBOTICS CORPORATION,                         )
                                                  )
                  Defendant.                      )


                                      SCHEDULING ORDER

         This __ day of _____, 2019, the Court having conducted an initial Rule 16(b) scheduling

conference pursuant to Local Rule 16.1(b), and the parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration, and where both parties agree to curtail discovery until after a claim construction

ruling so as to narrow issues and save resources of the judicial system and the parties:

         IT IS ORDERED that:

    1.     Relevant Deadlines and Dates. All relevant deadlines and dates established by this

Order are set forth in the chart attached as Exhibit A.

    2.     Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the parties

shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1) within

ten days of the date of this Order.

    3.     Disclosure of Asserted Claims and Infringement Contentions. On or before August 16,

2019, a party claiming patent infringement shall serve on all parties a “Disclosure of Asserted

Claims and Infringement Contentions.” Separately for each opposing party, the “Disclosure of

Asserted Claims and Infringement Contentions” shall contain the following information:
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 2 of 14 PageID #: 250




                (a)    Each claim of each asserted patent that is allegedly infringed by each

opposing party, including for each claim the applicable statutory subsections of 35 U.S.C. §271

asserted;

                (b)    Separately for each asserted claim, each accused apparatus, product,

device, process, method, act, or other instrumentality (“Accused Instrumentality”) of each

opposing party of which the party is aware. This identification shall be as specific as possible.

Each product, device, and apparatus shall be identified by name or model number, if known.

Each method or process shall be identified by name, if known, or by any product, device, or

apparatus which, when used, allegedly results in the practice of the claimed method or process;

                (c)    A chart identifying specifically where and how each limitation of each

asserted claim is found within each Accused Instrumentality, including for each limitation that

such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

material(s) in the Accused Instrumentality that performs the claimed function;

                (d)    For each claim alleged to have been indirectly infringed, an identification

of any direct infringement and a description of the acts of the alleged indirect infringer that

contribute to or are inducing that direct infringement. Insofar as alleged direct infringement is

based on joint acts of multiple parties, the role of each such party in the direct infringement must

be described;

                (e)    Whether each limitation of each asserted claim is alleged to be present

literally or under the doctrine of equivalents in the Accused Instrumentality;

                (f)    For any patent that claims priority to an earlier application, the priority

date to which each asserted claim is alleged to be entitled;

                (g)    If a party claiming patent infringement wishes to preserve the right to rely,

for any purpose, on the assertion that its own or its licensee’s apparatus, product, device, process,

                                                  2
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 3 of 14 PageID #: 251




method, act, or other instrumentality practices the claimed invention, the party shall identify,

separately for each asserted claim, each such apparatus, product, device, process, method, act, or

other instrumentality that incorporates or reflects that particular claim. Regardless of whether

Endobotics intends to rely on it, Endobotics agrees to produce for inspection samples of each

commercial device sold by Cambridge Endoscopic Devices referenced in Paragraph 9 of the

Amended Complaint, along with source code, specifications, schematics, flow charts, artwork,

formulas, instructions, videos and other documentation sufficient to show the construction and

operation of each device to the extent possessed by Endobotics;

               (h)     The timing of the point of first infringement, the start of claimed damages,

and the end of claimed damages; and

               (i)     If a party claiming patent infringement alleges willful infringement, the

basis for such allegation.

    4.    Document Production Accompanying Disclosure of Asserted Claims and Infringement

Contentions. With the “Disclosure of Asserted Claims and Infringement Contentions” on August

16, 2019, the party claiming patent infringement shall produce to each opposing party or make

available for inspection and copying:

               (a)     A copy of the file history for each asserted patent;

               (b)     All documents evidencing ownership of the patent rights by the party

asserting patent infringement;

               (c)     If a party identifies instrumentalities pursuant to paragraph 3(g) of this

Order, documents sufficient to show the operation of any aspects or elements of such

instrumentalities the patent claimant relies upon as embodying any asserted claims. The accused

infringer will be permitted to inspect a sample of any such instrumentality at least two weeks

before its invalidity contentions are due;

                                                  3
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 4 of 14 PageID #: 252




               (d)     If a party identifies instrumentalities pursuant to paragraph 3(g) of this

Order, documents sufficient to show marking of such embodying accused instrumentalities; and

if the party wants to preserve the right to recover lost profits based on such products, the sales,

revenues, costs, and profits of such embodying accused instrumentalities; and

               (e)     All documents comprising or reflecting a F/RAND commitment or

agreement with respect to the asserted patent(s).

               (f)     The documents and information recited in Paragraph’s 4(a), (b) and (f-i)

of this Court’s April 22, 2019 Scheduling Order for Patent Cases in Which Infringement is

Alleged will be provided with Plaintiff’s Amended Infringement Contentions or in response to

discovery requests in the second phase of this litigation, whichever is earlier. If Plaintiff takes

the position that it does not possess or have access to such documents and information, Plaintiff

will provide an affidavit signed by a principal detailing efforts undertaken to locate it and the

reason for lack of production.

               (g)     The producing party shall separately identify by production number the

documents that correspond to each category set forth in this paragraph. A party’s production of

a document as required by this paragraph shall not constitute an admission that such document

evidences or is prior art under 35 U.S.C. § 102.

    5.    Preliminary Invalidity Contentions. On or before September 27, 2019, each party

opposing a claim of patent infringement shall serve on all parties its “Invalidity Contentions”

which shall contain the following information:

               (a)     The identity of each item of prior art that the party alleges anticipates each

asserted claim or renders the claim obvious. Each prior art patent shall be identified by its

number, country of origin, and date of issue. Each prior art publication shall be identified by its

title, date of publication, and, where feasible, author and publisher. Each alleged sale or public

                                                    4
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 5 of 14 PageID #: 253




use shall be identified by specifying the item offered for sale or publicly used or known, the date

the offer or use took place or the information became known, and the identity of the person or

entity which made the use or which made and received the offer, or the person or entity which

made the information known or to whom it was made known. For pre-AIA claims, prior art under

35 U.S.C. § 102(f) shall be identified by providing the name of the person(s) from whom and the

circumstances under which the invention or any part of it was derived. For pre-AIA claims, prior

art under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or

entities involved in and the circumstances surrounding the making of the invention before the

patent applicant(s);

                (b)    Whether each item of prior art anticipates each asserted claim or renders it

obvious. If obviousness is alleged, an explanation of why the prior art renders the asserted claim

obvious, including an identification of any combinations of prior art showing obviousness;

                (c)    A chart identifying specifically where and how in each alleged item of

prior art each limitation of each asserted claim is found, including for each limitation that such

party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

material(s) in each item of prior art that performs the claimed function; and

                (d)    Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under

35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35 U.S.C.

§ 112(a) of any of the asserted claims.

                (e)    Invalidity contentions will be preliminary in the following manner: (i)

Medrobotics will identify in good faith what it believes to be its five (5) most relevant 35 U.S.C

§102/103 prior art references or other prior art defenses it may assert, and comply with Paragraph

6(a) and (b).




                                                  5
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 6 of 14 PageID #: 254




               (f)     Final Invalidity Contentions will be served as specified in Exhibit A after

the claim construction order.

    6.    Document Production Accompanying Invalidity Contentions. With the “Invalidity

Contentions,” unless modified below to an earlier date, the party opposing a claim of patent

infringement shall produce or make available for inspection and copying:

               (a)     After entry of an appropriate Protective Order or on an attorneys’ eyes

only basis if a Protective Order is not entered, on or before August 1, 2019 Medrobotics will

produce for inspection and copying, source code, specifications, schematics, flow charts, artwork,

formulas, or other documentation sufficient to show the operation of any aspects or elements of

an Accused Instrumentality identified by the patent claimant in its Amended Complaint and an

inspection of the Accused Instrumentality. . Discovery on willfulness and damages will take

place during the second phase of litigation after the claim construction order;

               (b)     A copy or sample of the prior art identified pursuant to paragraph 5(a) that

does not appear in the file history of the patent(s) at issue. To the extent any such item is not in

English, an English translation of the portion(s) relied upon shall be produced;

               (c)     The producing party shall separately identify by production number the

documents that correspond to each category set forth in this paragraph.

               (d)     The documents and information recited in Paragraph’s 6(c-e) of this

Court’s April 22, 2019 Scheduling Order for Patent Cases in Which Infringement is Alleged will

be provided with Defendant’s Amended Invalidity Contentions or in response to discovery

requests in the second phase of this litigation, whichever is earlier.

    7.    Amendment to Contentions. The patent claimant may amend its contentions without

leave once within thirty (30) days from the claim construction order. Medrobotics may

supplement its invalidity contentions after the claim construction order without seeking leave of

                                                  6
 Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 7 of 14 PageID #: 255




the Court, with additional prior art references that it believes became relevant due to the Court’s

claim construction. Medrobotics will make the amendments 75 days after the claim construction

order or 45 days after Endobotics amends its contentions, whichever is later. Notwithstanding

this agreement for supplementation of its invalidity contentions after the claim construction

order, Medrobotics agrees to promptly produce any prior art it considers to be relevant as soon as

Medrobotics becomes aware of such art, and will not intentionally withhold prior art until after

the claim construction order. Any other amendment of the Infringement Contentions or the

Invalidity Contentions may be made only by order of the Court upon a timely showing of good

cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the

nonmoving party, support a finding of good cause include (a) recent discovery of material prior

art despite earlier diligent search and (b) recent discovery of nonpublic information about the

Accused Instrumentality which was not discovered, despite diligent efforts, before the service of

the Infringement Contentions. The duty to supplement discovery responses does not excuse the

need to obtain leave of the Court to amend contentions.

     8.       Joinder of Other Parties and Amendment of Pleadings. The deadline for all motions to

join other parties, and to amend or supplement the pleadings, shall be contemplated in

conjunction with the discovery schedule to be entered for the second phase of litigation.

     9.       Discovery.

                  (a)      All discovery not provided for above is stayed until the second phase of

litigation.

                  (b)      The parties will submit a proposed schedule for the remainder of the case

no later than fourteen (14) days after the claim construction hearing.

                  (c)      The Court shall hold a Scheduling Conference, if necessary, after the

parties’ submission of the proposed schedule for the second phase of litigation.

                                                    7
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 8 of 14 PageID #: 256




    10.   Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and concise

statements of facts. The Court will ignore any assertions of controverted facts and controverted

legal principles not supported by a pinpoint citation to, as applicable: the record, an attachment or

exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel, 927 F.2d 955,

956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

    11.   Application to Court for Protective Order. Should counsel find it will be necessary to

apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court within fourteen days from the date of this Order.

       Any proposed protective order must include the following paragraph:


               Other Proceedings. By entering this Order and limiting the
               disclosure of information in this case, the Court does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this Order who becomes subject to a motion to
               disclose another party’s information designated as confidential
               pursuant to this Order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.

    12.   Disputes Relating to Discovery Matters and Protective Orders. Should counsel find

they are unable to resolve a dispute relating to a discovery matter or protective order, the parties

shall contact the Court’s Case Manager to schedule an in-person conference/argument.

               (a)     Unless otherwise ordered, by no later than 72 hours prior to the

conference/argument, the party seeking relief shall file with the Court a letter, not to exceed three

pages, outlining the issues in dispute and the party’s position on those issues. The party shall

submit as attachments to its letter (1) an averment of counsel that the parties made a reasonable

effort to resolve the dispute and that such effort included oral communication that involved


                                                   8
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 9 of 14 PageID #: 257




Delaware counsel for the parties, and (2) a draft order for the Court’s signature that identifies

with specificity the relief sought by the party. The party shall file concurrently with its letter a

motion that in no more than one paragraph sets forth the relief sought.

               (b)     By no later than 48 hours prior to the conference/argument, any party

opposing the application for relief may file a letter, not to exceed three pages, outlining that

party’s reasons for its opposition.

               (c)     Two hard copies of the parties’ letters and attachments must be provided to

the Court within one hour of e-filing the document(s). The hard copies shall comply with

paragraphs 10 and 14 of this Order.

               (d)     If a motion concerning a discovery matter or protective order is filed

without leave of the Court that does not comport with the procedures set forth in this paragraph,

the motion will be denied without prejudice to the moving party’s right to bring the dispute to the

Court through the procedures set forth in this paragraph.

    13.   Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the

Clerk an original and two copies of the papers. A redacted version of any sealed document shall

be filed electronically within seven days of the filing of the sealed document.

    14.   Hard Copies. The parties shall provide to the Court two hard copies of all letters filed

pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support of any

such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of this

Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers

filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and attachment

shall have page numbers of some sort such that a particular page of an exhibit or attachment can

be identified by a page number. The parties shall take all practical measures to avoid filing

multiple copies of the same exhibit or attachment. The parties should highlight the text of

                                                   9
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 10 of 14 PageID #: 258




exhibits and attachments they wish the Court to read. The parties are encouraged to include in an

exhibit or attachment only the pages of the document in question that (1) identify the document

(e.g., the first page of a deposition transcript or the cover page of a request for discovery) and (2)

are relevant to the issue(s) before the Court.

    15.   Claim Construction Issue Identification. On or before October 4, 2019, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be filed no later than October 11, 2019. The Joint Claim

Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point

and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart

should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include

each party’s proposed construction of the disputed claim language with citation(s) only to the

intrinsic evidence in support of their respective proposed constructions. A separate text-

searchable PDF of each of the patent(s) in issue shall be submitted with this Joint Claim

Construction Chart. In this joint submission, the parties shall not provide argument. Each party

shall file concurrently with the Joint Claim Construction Chart a “Motion for Claim

Construction” that requests the Court to adopt the claim construction position(s) of that party set

forth in the Joint Claim Construction Chart. The motion shall not contain any argument and shall

simply state that the party “requests that the Court adopt the claim construction position[s] of [the

party] set forth in the Joint Claim Construction Chart (D.I. [ ]).”

    16.   Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief,

not to exceed 5,500 words, on October 25, 2019 and any expert declaration it intends to rely on.

                                                  10
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 11 of 14 PageID #: 259




The Defendant shall serve, but not file, its answering brief, not to exceed 8,250 words, on

November 22, 2019 and any expert declaration it intends to rely on. The Plaintiff shall serve, but

not file, its reply brief, not to exceed 5,500 words, on December 12, 2019. The Defendant shall

serve, but not file, its sur-reply brief, not to exceed 2,750 words, on December 18, 2019. The text

for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must

include a certification by counsel that the brief complies with the type and number limitations set

forth above. The person who prepares the certification may rely on the word count of the word-

processing system used to prepare the brief.

    No later than December 20, 2019, the parties shall file a Joint Claim Construction Brief. The

parties shall copy and paste their untitled briefs into one brief, with their positions on each claim

term in sequential order, in substantially the form below.

                             JOINT CLAIM CONSTRUCTION BRIEF

                I.      Agreed-upon Constructions

                II.     Disputed Constructions

                        A.      [TERM 1]

                                1.      Plaintiff’s Opening Position
                                2.      Defendant’s Answering Position
                                3.      Plaintiff’s Reply Position
                                4.      Defendant’s Sur-Reply Position

                        B.      [TERM 2]

                                1.      Plaintiff’s Opening Position
                                2.      Defendant’s Answering Position
                                3.      Plaintiff’s Reply Position
                                4.      Defendant’s Sur-Reply Position


Etc. The parties need not include any general summaries of the law relating to claim construction.

If there are any materials that would be submitted in an appendix, the parties shall submit them in



                                                 11
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 12 of 14 PageID #: 260




a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint Claim Construction

Brief. Citations to expert declarations and other extrinsic evidence may be made in the Joint

Claim Construction Brief as the parties deem necessary, but the Court will review such extrinsic

evidence only if the Court is unable to construe the disputed claim terms based on the intrinsic

evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996).

Declarations shall not contain legal argument or be used to circumvent the briefing word

limitations imposed by this paragraph. The Joint Claim Construction Brief and Joint Appendix

shall comply with paragraphs 10 and 14 of this Order.

    17.   Experts. Any depositions of experts submitting declarations in support of claim

construction will occur on or before December 6, 2019.

    18.   Hearing on Claim Construction. Beginning at _______________ _.m. on the Court will

hear argument on claim construction. Absent prior approval of the Court (which, if it is sought,

must be done by joint letter submission no later than the date on which the joing claim

construction brief is due to be filed, i.e., December 20, 2019), the parties shall not present

testimony at the argument. Also, if the parties request that argument shall exceed a total of three

hours, they will explain to the Court how much additional time is needed and why. Further, if the

parties contemplate a tutorial prior to the argument, they must request it by no later

thanDecember 20 2019, and explain the proposed nature and length of it. The parties commit to

work together to keep the claim construction hearing as concise and efficient as possible.

    19.   Applications by Motion. No dispositive motions will be filed until after the second

scheduling conference. Except as otherwise specified herein, any application to the Court shall

be by written motion. Any non-dispositive motion should contain the statement required by Local

Rule 7.1.1.



                                                  12
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 13 of 14 PageID #: 261




    20.   ADR Process. This matter is referred to a magistrate judge to explore the possibility of

alternative dispute resolution.




                                    ___________________________________
                                       The Honorable Colm F. Connolly
                                       United States District Court Judge




                                               13
Case 1:19-cv-00381-CFC Document 15 Filed 07/03/19 Page 14 of 14 PageID #: 262




                                            Exhibit A
    Schedule Deadline                                   Description

    Initial Disclosures                                 Within ten (10) days of the Scheduling Order

    Compliance with Paragraph 6(a)                      On or before August 1, 2019


    Compliance with Paragraphs 3 and 4                  On or before August 16, 2019
    (Infringement Contentions), including
    Paragraphs 3(g) and 4(c)

    Compliance with Paragraphs 5 and 6                  On or before September 27, 2019
    (Invalidity Contentions)


    Exchange of Terms for Claim Construction            October 4, 2019 (served not filed)

    Joint Claim Construction Chart                      October 11, 2019 (filed)

    Plaintiff’s Opening Claim Construction Brief        October 25, 2019 (served not filed)

    Defendant’s Answering Claim Construction            November 22, 2019 (served not filed)
    Brief

    Deadline for Claim Construction Expert              December 6, 2019
    Depositions

    Plaintiff’s Reply Claim Construction Brief          December 12, 2019 (served not filed)

    Defendant’s Sur-Reply Claim Construction            December 18, 2019 (served not filed)
    Brief

    Deadline to request testimony at claim              December 20, 2019
    construction hearing, extra time or tutorial

    Joint Claim Construction Brief                      December 20, 2019

    Claim construction Hearing                          As scheduled by the Court

    Parties to propose schedule for remainder of        Fourteen (14) days after the claim construction
    case                                                hearing

    Plaintiff to amend infringement contentions         Thirty (30) days after the claim construction
                                                        order

    Scheduling Conference                               After receipt of the proposed schedule for the
                                                        second phase of litigation.



                                               14
